                                             Case 4:19-cv-03757-HSG Document 27 Filed 03/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MAYITO GUZMAN,                                     Case No. 19-cv-03757-HSG
                                   8                      Plaintiff,                           ORDER DENYING REQUEST FOR
                                                                                               APPOINTMENT OF COUNSEL;
                                   9               v.                                          GRANTING REQUEST FOR
                                                                                               EXTENSION OF TIME TO FILE
                                  10        D. DORSEY, et al.,                                 DISPOSITIVE MOTION
                                  11                      Defendants.                          Re: Dkt. Nos. 25, 26
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, an inmate at California State Prison – Solano, filed this pro se civil rights action

                                  14   pursuant to 42 U.S.C. § 1983 regarding events at San Quentin State Prison (“SQSP”), where he

                                  15   was previously housed. Now pending before the Court are Plaintiff’s request for appointment of

                                  16   counsel (Dkt. No. 26) and the parties’ request for an extension of time for filing a dispositive

                                  17   motion (Dkt. No. 25).

                                  18                                                DISCUSSION

                                  19   I.       Motion for Appointment of Counsel

                                  20            Plaintiff requests that the Court appoint him counsel because he is unable to afford

                                  21   counsel; he has been granted leave to proceed in forma pauperis; his incarceration greatly limits

                                  22   his ability to litigate; he has limited knowledge of the law; he has limited access to the law library,

                                  23   compounded by COVId-19 restrictions; the issues at this stage require significant legal

                                  24   knowledge, research and investigation; counsel would enable Plaintiff to conduct and comply with

                                  25   discovery, and to meet and confer to resolve discovery disputes; and Plaintiff has made efforts to

                                  26   obtain a lawyer without success.

                                  27            “Generally, a person has no right to counsel in civil actions.” Palmer v. Valdez, 560 F.3d

                                  28   965, 970 (9th Cir. 2009). “However, a court may under ‘exceptional circumstances’ appoint
                                             Case 4:19-cv-03757-HSG Document 27 Filed 03/25/21 Page 2 of 3




                                   1   counsel for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1).” Id. (citing Agyeman v.

                                   2   Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004), cert. denied sub nom. Gerber v.

                                   3   Agyeman, 545 U.S. 1128 (2005)). A finding of “exceptional circumstances” requires an

                                   4   evaluation of the likelihood of the plaintiff’s success on the merits and of the plaintiff’s ability to

                                   5   articulate his claims pro se in light of the complexity of the legal issues involved. See Agyeman,

                                   6   390 F.3d at 1103. Both factors must be viewed together before reaching a decision on a request

                                   7   for counsel under § 1915. See id.

                                   8            At this early stage in the litigation, the likelihood of Plaintiff’s success on the merits is

                                   9   unclear, Plaintiff has thus far sufficiently articulated his claims pro se, the issues do not appear to

                                  10   be unduly complex, and there is no indication that discovery in this action is so complex as to

                                  11   require appointment of counsel. Plaintiff’s request for appointment of counsel is therefore

                                  12   DENIED for lack of exceptional circumstances without prejudice to the Court’s sua sponte
Northern District of California
 United States District Court




                                  13   appointment of counsel should circumstances so require. Dkt. No. 26.

                                  14   II.      Request for Extension of Time to File Dispositive Motion

                                  15            The parties have requested that the Court reset the dispositive motion deadline for sixty

                                  16   (60) days after the Court issues its ruling on Plaintiff’s request for appointment of counsel. Good

                                  17   cause being shown, the parties’ request is GRANTED. Dkt. No. 25. Within sixty (60) days of the

                                  18   date of this order, Defendants shall file their dispositive motion. Plaintiff’s opposition to the

                                  19   dispositive motion must be filed with the Court and served upon Defendants no later than 28 days

                                  20   from the date the motion is filed. Defendants shall file a reply brief no later than 14 days after the

                                  21   date the opposition is filed. The motion shall be deemed submitted as of the date the reply brief is

                                  22   due. No hearing will be held on the motion.

                                  23                                                CONCLUSION

                                  24            For the reasons set forth above, the Court DENIES Plaintiff’s request for appointment of

                                  25   counsel (Dkt. No. 26), and GRANTS the parties’ request for an extension of time to file their

                                  26   dispositive motion (Dkt. No. 25). Within sixty (60) days of the date of this order, Defendants shall

                                  27   file their dispositive motion. Plaintiff’s opposition to the dispositive motion must be filed with the

                                  28   Court and served upon Defendants no later than 28 days from the date the motion is filed.
                                                                                            2
                                          Case 4:19-cv-03757-HSG Document 27 Filed 03/25/21 Page 3 of 3




                                   1   Defendants shall file a reply brief no later than 14 days after the date the opposition is filed. The

                                   2   motion shall be deemed submitted as of the date the reply brief is due. No hearing will be held on

                                   3   the motion.

                                   4          This order terminates Dkt. Nos. 25 and 26.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 3/25/2021

                                   7                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
